Title: Thomas Jefferson to Louis H. Girardin, 22 June 1819
From: Jefferson, Thomas
To: Girardin, Louis Hue


          
            Dear Sir
             Monticello June 22. 19.
          
          Your favor of June 6. came safely to hand with the volume containing the Discourse of Deschamps Descamps on the utilities of drawing which I have read with great pleasure, and now return. I found in the same vol. one or two other pieces of real merit: particularly the letter of Guingené to the frothy declaimer Chateaubriand, which is one of the finest pieces of irony and of polite persifflage I have ever met with. I thank you for the offer of any other of the volumes or of those of Sonini, which I have not now time to read avail myself of. indeed I shall leave Monticello for my other home in Bedford about the 1st of July, and shall probably continue there three months. the broom seed is g just now ripening & I will take care to have some saved for you. the catalogue of books which I mentioned to you was the ‘Manuel du libraire et de l’Amateur des livres par Brunet. 4. v. 8vo’ a book which by the references to it seems, for modern editions, to take the place of Debure for antient ones. but I was misunderstood when supposed to say that I was in possession of it. I had recently written for it, and expect it before winter, when it will be at your service. I salute you with friendly esteem and respect.
          
            Th: Jefferson
          
        